 



EXHIBIT 10.1

AGREEMENT

     This Agreement (“Agreement”) is made and entered into as of August 14,
2003, by and between Michael Herman, an individual resident of the state of
Colorado (“Herman”) and SunAir Electronics, Inc., a Florida corporation
(“SunAir”).

     WHEREAS, Herman proposes to acquire certain shares of SunAir (the
“Acquisition”) held by the Robert Uricho, Jr. Revocable Living Trust, SunTrust
Bank South Florida and Shirley Uricho, Trustees (the “Trust”).

     WHEREAS, the Trust owns approximately 54% of SunAir and public shareholders
own approximately 46% of SunAir on an undiluted basis; and Herman desires that
the Board of Directors of SunAir, approve the Acquisition in order to avoid the
adverse voting rights consequences which otherwise would result under the
Florida Control Share Act, Fla. Stat.ss.607.0902; and

     WHEREAS, SunAir desires that Herman provide certain commitments to ensure
that the interests of the SunAir minority shareholders are protected, including
by means of ensuring the continuity of the Board of Directors and management;
and

     NOW, THEREFORE, in consideration of the premises and agreement and
covenants contained herein, the parties hereto do hereby agree as follows:

     1.     Covenants. Based on the fact that the Board of Directors of SunAir
has conditionally approved the Acquisition, Herman agrees to take all necessary
action, to the extent under his control, to implement the following on and after
the effective date of the Acquisition.

          (a)  That the existing Board of Directors of SunAir remain as
currently comprised and complete their terms of office, with the exception that:
(i) Shirley Uricho shall resign on the effective date of the Acquisition, and on
such date Herman shall be named by the Board of Directors to complete her term
of office, and (ii) the Board of Directors may be expanded by up to two (2)
additional members in connection with acquisitions that may be completed by
SunAir. Following the expiration of the current term of the Board of Directors
in January, 2004, for the one (1) year period following the current term, two
(2) of the members of the current Board of Directors shall remain as members of
the Board of Directors and further that for the one (1) year term after such
term (or the second year after the expiration of the current term), one (1) of
the members of the current Board of Directors shall be a member of the Board of
Directors.

          (b)  That the indemnity protections provided by the existing Articles
of Incorporation and bylaws of SunAir shall not be amended to lesson or decrease
indemnity provided by SunAir to its officers and directors.

          (c)  That the cash currently held by SunAir shall be retained and
utilized as needed for operations of SunAir and not used for repayment of any
indebtedness owed by Herman or any other third party.

     2.     Control Share Acquisition Statute. SunAir hereby confirms that it
has taken any and all actions, including without limitation the conditional
approval by the Board of Directors of SunAir, necessary or appropriate in order
to opt out of or otherwise render the Florida Control Share Acquisition Statute,
Fla. Stat.ss.607.0902, inapplicable to the direct or indirect acquisition by
Herman of the shares of SunAir held by the Trust immediately prior to the
consummation of the Acquisition and otherwise cause such acquisition not to
constitute a “control share acquisition” under such statute.

     3.     Mutual Representations and Warranties. Each of SunAir and Herman
represents and warrants to the other party to this Agreement as follows: (i)
there is nothing in any agreement such party has entered into that in any way
will limit its ability to perform all of the obligations undertaken by it under
this Agreement; (ii) such party is not a party to any agreement, understanding
or arrangement, direct or indirect, which conflicts with any provisions

4



--------------------------------------------------------------------------------



 



of this Agreement; and (iii) such party has duly authorized, executed and
delivered this Agreement and (assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto) constitutes a valid and
binding obligation of such party.

     4.     Right to Injunction. In the event any party to this Agreement
breaches any provision contained in this Agreement, each of the parties
acknowledge that a remedy at law for damages will be inadequate and that the
parties seeking to enforce this Agreement will be entitled to an injunction to
prevent prospective or continuing breaches hereof.

     5.     Term. The provisions of this Agreement shall survive until the
three-year anniversary of the effective date of the Acquisition.

     6.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

     7.     Severability. The invalidity of any one or more clauses or sections
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law and, in the event that any one or more
of the clause or sections contained in this Agreement shall be declared invalid,
this Agreement shall be construed as if such invalid clauses or sections had not
been inserted.

     8.     Waivers. The waiver by a party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

     9.     Entire Agreement. Except for the Confidentiality Agreement dated
June 24, 2003, this Agreement represents the entire understanding and agreement
among the parties with respect to the subject matter hereof, and supersedes all
other agreements, negotiations, understandings and representations between such
parties with respect to the subject matter hereof.

     10.     Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterparts.

(SIGNATURES FOLLOW ON ATTACHED PAGE)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

                      /s/ Michael Herman    

--------------------------------------------------------------------------------

    Michael Herman, Individually                 SunAir Electronics, Inc.      
          By: /s/ Synnott B. Durham    

--------------------------------------------------------------------------------

    Synnott B. Durham, Chief Financial
Officer and Treasurer

6